Case 1:21-cv-20862-BB Document 94 Entered on FLSD Docket 08/16/2021 Page 1 of 4




                         UNITED STATES DISTRICT COURT

                        SOUTHERN DISTRICT OF FLORIDA

                       Case No.: 21-cv-20862-BLOOM/Otazo-Reyes

 MILLENNIUM FUNDING, INC., et al.

         Plaintiffs,

         vs.

 1701 MANAGEMENT LLC, et al,

         Defendants.

 ___________________________________/

                 JOINT STIPULATED DISMISSAL WITHOUT PREJUDICE

         IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs MILLENNIUM

 FUNDING, INC., HUNTER KILLER PRODUCTIONS, INC., VOLTAGE HOLDINGS, LLC,

 211 PRODUCTIONS, INC., AMBI DISTRIBUTION CORP., AFTER PRODUCTIONS, LLC,

 AFTER II MOVIE, LLC, MORGAN CREEK PRODUCTIONS, INC., MILLENNIUM

 FUNDING, INC., EVE NEVADA, LLC, BEDEVILED LLC, MILLENNIUM MEDIA, INC.,

 COLOSSAL MOVIE PRODUCTIONS, LLC, DAY OF DEAD PRODUCTIONS, INC., YAR

 PRODUCTIONS, INC., FSMQ FILM, LLC, FW PRODUCTIONS, LLC, MILLENNIUM IP,

 INC., I AM WRATH PRODUCTION, INC., KILLING LINK DISTRIBUTION, LLC, BADHOUSE

 STUDIOS, LLC, LF2 PRODUCTIONS, INC., LHF PRODUCTIONS, INC., VENICE PI, LLC,

 RAMBO V PRODUCTIONS, INC., RUPTURE CAL, INC., MON, LLC, SF FILM, LLC, SPEED

 KILLS PRODUCTIONS, INC., MILLENNIUM IP, INC., NIKOLA PRODUCTIONS, INC.,

 WONDER ONE, LLC, BODYGUARD PRODUCTIONS, INC., MILLENNIUM SPVH, INC.,

 OUTPOST PRODUCTIONS, INC., DEFINITION DELAWARE LLC, HANNIBAL CLASSICS

 INC., JUSTICE EVERYWHERE PRODUCTIONS LLC, STATE OF THE UNION




 20-023DBa
Case 1:21-cv-20862-BB Document 94 Entered on FLSD Docket 08/16/2021 Page 2 of 4




 DISTRIBUTION AND COLLECTIONS, LLC, PARADOX STUDIOS, LLC, DALLAS BUYERS

 CLUB, LLC, SCREEN MEDIA VENTURES, LLC and 42 VENTURES, LLC (“Plaintiffs”) and

 Defendant WASTE PROFESSIONALS LLC d/b/a TALISMARK (“Defendant WASTE”) (jointly

 “parties”), through their respective attorneys, that pursuant to Rules 41(a)(1)(A)(ii) of the Federal

 Rules of Civil Procedure, this action and all claims asserted herein by Plaintiffs against Defendant

 WASTE be and are hereby dismissed without prejudice, each party to bear its own costs and

 attorneys’ fees. No answer or motion for summary judgment has been filed. This Stipulation has

 been executed by Plaintiffs’ counsel and Defendant WASTE’s counsel.

          Notwithstanding Plaintiffs’ allegations of joint and several liability, this dismissal of

 Defendant WASTE shall not in any way constitute a release of claims against Defendants 1701

 MANAGEMENT LLC d/b/a LIQUIDVPN, AUH2O LLC, 120@53 Trust, CHARLES

 MUSZYNSKI a/k/a FREDERICK DOUGLAS, QUADRANET INC., and QUADRANET

 ENTERPRISES LLC.

 DATED: August 16, 2021                        Respectfully submitted,


  /s/ Joel B. Rothman                                 /s/ Douglas K. Gartenlaub
  JOEL B. ROTHMAN                                     DOUGLAS K. GARTENLAUB, ESQUIRE
  Florida Bar Number: 98220                           Florida Bar No.: 0010420
  joel.rothman@sriplaw.com                            Email: dgartenlaub@burr.com
  SRIPLAW                                             Secondary Email: lloving@burr.com
  21301 Powerline Road                                GENNIFER L. BRIDGES
  Suite 100                                           Florida Bar No.: 72333
  Boca Raton, FL 33433                                Email: gbridges@burr.com
  561.404.4350 – Telephone                            Secondary Email: nwmosley@burr.com
  561.404.4353 – Facsimile                            200 South Orange Avenue, Suite 800
  Attorney for Plaintiffs                             Orlando, FL 32801
                                                      Telephone: (407) 540-6600
  -and-                                               Facsimile: (407) 540-6601
                                                      ATTORNEYS FOR DEFENDANTS
  CULPEPPER IP, LLLC                                  WASTE PROFESSIONALS, LLC, a
  Kerry S. Culpepper, pro hac vice                    Florida limited liability company d/b/a
  Hawaii Bar No. 9837                                 TALISMARK and MICHAEL GAMACHE

                                                  2
 20-023DBa
Case 1:21-cv-20862-BB Document 94 Entered on FLSD Docket 08/16/2021 Page 3 of 4




  CULPEPPER IP, LLLC
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone:     (808) 464-4047
  kculpepper@culpepperip.com
  Attorney for Plaintiffs




                                       3
 20-023DBa
Case 1:21-cv-20862-BB Document 94 Entered on FLSD Docket 08/16/2021 Page 4 of 4




                                  CERTIFICATE OF SERVICE

         I hereby certify that on Aug. 12, 2021, the foregoing document was electronically filed

 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

 served on this day on all those identified on the Service List, either via transmission of Notices of

 Electronic Filing generated by CM/ECF or in some other authorized manner for those parties who

 are not authorized to receive Notices of Electronic Filing.




                                               s/ Joel B. Rothman
                                               JOEL B. ROTHMAN
                                               Florida Bar Number: 98220
                                               joel.rothman@sriplaw.com




                                                  4
 20-023DBa
